MEYER, Justice
(dissenting).
I respectfully dissent. An employee is required to give notice of his or her work injury to an employer. Minn.Stat. § 176.141 (2010). In the case of a Gillette injury, the notice period begins to run “from the time it becomes reasonably apparent to the employee that the injury has resulted in, or is likely to cause, a compen-sable disability.” Issacson v. Minnetonka, Inc., 411 N.W.2d 865, 867 (Minn.1987).
I would conclude that the testimony established that Anderson did not have sufficient knowledge in April or July of 2007 to know he had a compensable work-related injury. He did not know about the concept of a Gillette injury and his testimony was that even though he knew that work bothered his low back, he also knew that all activity caused back pain. I would hold, as did the WCCA, that substantial evidence did not support the compensation judge’s conclusion that a “ ‘reasonable’ person would have known [Anderson] had a compensable injury which needed to be reported to his employer until Dr. Gallagher and Dr. Pinto provided reports establishing a work relationship.” Anderson v. Frontier Commc’ns, 2011 WL 1739771, at *5 (Minn. WCCA Apr. 11, 2011). I would therefore affirm the WCCA in this case.